Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Resconi 2016/0176997.
Resconi exemplifies homopolymerizing propylene (paragraph 397-398), followed by a copolymerization of ethylene and propylene (paragraph 399-400). The first stage produces applicant’s “a” and the second stage produces applicant’s “b”.
Example 8-I of table 3 produces such a material having an MFR of 14.3g/10min. No ethylene was present in the first polymerization stage, therefore “a” would have zero ethylene content. The xylene soluble content (XCS – 40.8wt%) is believed to be 
Keeping in mind the SF of applicant’s claims is only closely approximated by the reference’s XCS, any small changes in XCS within Resoni’s general teachings of 25-50% (paragraph 329) to meet the actual SF and CF values would have been obvious.
	The composition’s overall Tm is 152.80C. The Tm of the polypropylene “a” phase is not reported. However, Resconi (paragraph 381,390) employs “MC1” as the catalyst. This is the same catalyst called for by applicant at page 38 of the specification.
 Given that same polymer is produced (ie homopolypropylene) by the same catalyst and the same Tm results for the overall PP +EPR composition, it is reasonable to assume the same Tm for the PP phase would also inherently be present in the reference. The burden of proving otherwise is shifted to applicant (MPEP2112 V.)

	In regards to applicant’s dependent claims:
	The Tc is 1150C (table 3).
	The 1.58/1.37 ratio (ie 1.15) borders on applicant’s range and renders the claim obvious (see MPEP2144.05 I.).
 	The catalyst is a single site catalyst (paragraph 280).	
	Resconi does not report the I(E). However, given Resconi (like applicant) uses a single site catalyst, a multistage polymerization and propylene/ethylene in the same 
	Claim 13’s “up to” includes zero as a lower limit (in re Mochel 176USPQ194).
	The material is useful for various articles (paragraph 352).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested

Claims 1-10,12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/129721.
The reference claims (#1) a propylene polymer having a (semi)crystalline polypropylene (ie applicant’s “a”) and an elastomeric propylene copolymer (ie applicant’s “b”). The reference exemplifies (IE1) such a polypropylene composition having an MFR of 31g/10min (table 1). No ethylene was present in the first polymerization stage, therefore “a” would have zero ethylene content. The xylene soluble content (XCS) is believed to be practically the same as the SF of applicant’s claims (see fig 3 of the Monrabal article). The IV of the XCS is 1.32dl/g and the IV of the xylene insoluble content is 1.4dl/g. The 1.32/1.4 ratio is practically the same as applicant’s IVSF/IVCF ratio. The ethylene content in the XCS (or SF) is 48.1mol%. This is 38wt% according to:
        48.1 x 28
--------------------------------- = 38wt%
(48.1 x 28) + (51.9 x 42)

The 49% XCS is slightly higher than the 25-45% of applicant’s claims. However, the reference claims more generally 22-64% (see claim 1). Producing a similar propylene 
 	The Tm of the “a” polypropylene phase is not reported, but presumably would be met by the reference as all other material limitations are met/suggested.

	In regards to applicant’s dependent claims:
 	Claim 7’s single site catalyst requirement is a product by process limitation. The reference’s Ziegler-Natta catalyst apparently produces a propylene polymer of the same properties as a single-site catalyst does.
	The cited example produces the polymer by first polymerizing a propylene homopolymer followed producing the ethylene/propylene copolymer (page 37).
	Additives may be included (page 25 line 20; page 34 line 3).
	The material is useful for automotive articles (page 26 line 24).
	Presumably, the reference meets applicant’s brittle-to-ductile transition requirements as all other material limitations are met/suggested.

Claims 1-10,12-14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/129721.
The reference claims (#1) a propylene polymer having a (semi)crystalline polypropylene (ie applicant’s “a”) and an elastomeric propylene copolymer (ie applicant’s “b”). The reference exemplifies (IE3) such a polypropylene composition having an MFR of 20g/10min (table 1). No ethylene was present in the first polymerization stage, therefore “a” would have zero ethylene content. The xylene 
        66.9 x 28
--------------------------------- = 57wt%
(66.9 x 28) + (33.1 x 42)

The 57wt% XCS is higher than the 18-40wt% of applicant’s claims. However, the reference claims more generally 40-75mol% (see claim 3). Producing a similar propylene polymer having less ethylene in the XCS content would have been obvious form the clear teachings of the reference. 40-50mol% ethylene in the XCS would result in a 31-40wt% ethylene content.
 	The Tm is not reported, but presumably would be met by the reference as all other material limitations are met/suggested.

	In regards to applicant’s dependent claims:
 	Claim 7’s single site catalyst requirement is a product by process limitation. The reference’s Ziegler-Natta catalyst apparently produces a propylene polymer of the same properties as a single-site catalyst does.
	The cited example produces the polymer by first polymerizing a propylene homopolymer followed producing the ethylene/propylene copolymer (page 37).
	Additives may be included (page 25 line 20; page 34 line 3).
	The material is useful for automotive articles (page 26 line 24).
.


Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
	Applicant argues that neither reference reports the Tm of their polypropylene phase and therefore the claims must be allowed.
	This is not convincing. Simply inserting claim language regarding an inherent property of a prior art composition is no reason for allowability (MPEP2112 III.). The prior art PP + EPR compositions certainly have a Tm for the PP phase. What is the unreported Tm for the PP in the two prior art references? The cited prior art is commonly owned with the instant application. Applicant is in the perfect position to provide the answer.
	Applicant does allege that WO2017/129721’s PP would have a Tm of 165-1670C due to the type of catalyst used, but fails to provide any explanation/support for this statement. This argument actually supports the other rejection based on Resconi because Resconi uses the same catalyst as applicant calls for. If WO2017/129721 must have a Tm of 165-1670C because of the catalyst, then it stands to reason that Resconi (using applicant’s catalyst) would have applicant’s required Tm.
	The rejections have provided the requisite rationale to support the inherency (eg same monomers, same amounts, same MFR, same IV, same catalyst {Resconi}) as required by MPEP 2112. The burden is shifted to applicant to show otherwise.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/28/21